DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,2,5,6, 8, 9, 13-15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20130319653 A1 to US 20190106940 A1 to KORF.
Korf discloses:
1. A bottom hole assembly for use in a subterranean well, the bottom hole assembly comprising: 
a mill 310; and 
a whipstock 200 secured to the mill (Figure 3), the whipstock having an upper end and an opening spaced apart from the upper end, 
in which a retractable pin 420 extends from the mill into the opening, and in which a section 250 of the whipstock is separable from the whipstock in response to a force applied to the mill [0026], the section of the whipstock being positioned between the opening and the upper end of the whipstock.(Figure 2b, the protrusions extent to the top of the whipstock and thus are considered to meet the limitation)
2. The bottom hole assembly of claim 1, in which the whipstock is weakened between the opening and the upper end of the whipstock ([0026] “softer”).
5. The bottom hole assembly of claim 1, in which the whipstock includes a hydraulic release mechanism 400 configured to selectively prevent and permit retraction of the pin 420, and in which the section of the whipstock is separable from the whipstock before and after the hydraulic release mechanism permits retraction of the pin (this limitation is interpreted as being met as the section is always capable of being separated, however it is not configured to be to and it is suggested to amend the claim to such).
6. The bottom hole assembly of claim 1, in which the section 250 of the whipstock comprises a portion of the upper end of the whipstock (figure 2b).
8. A method for use with a subterranean well (Abstract), the method comprising:
positioning a bottom hole assembly in the well, the bottom hole assembly including a mill  310 and a whipstock 200  releasably secured to the mill (Abstract]); and 
then releasing the mill from the whipstock by separating a section of the whipstock from a remainder of the whipstock ([0026], the milling of sections 250 “release” the  mill from the whipstock).
9. The method of claim 8, in which the separating comprises shearing a weakened area of the whipstock  ([0026] “softer”).
13. The method of claim 12, further comprising applying an increased hydraulic pressure [0029] to a hydraulic release mechanism 400 of the whipstock prior to applying the force to the mill.
14. The method of claim 8, in which the section 250 of the whipstock comprises a portion of an upper end of the whipstock (Figure 2b).
15. The method of claim 8, in which the section 250 of the whipstock is positioned between an opening 240 and an upper end of the whipstock,(Figure 2b, the protrusions extent to the top of the whipstock and thus meet the limitation) and a retractable pin extends from the mill into the opening 240 (Figure 2B, 3A,B).

Claim(s) 8,9,11-14,17,18,20, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20130319653 A1 to IBRAGIMOV.
IBRAGIMOV discloses
8. A method for use with a subterranean well (Abstract), the method comprising:
positioning a bottom hole assembly in the well, the bottom hole assembly including a mill  5 and a whipstock 9  releasably secured to the mill (Abstract, [0031]); and 
then releasing the mill from the whipstock by separating a section of the whipstock from a remainder of the whipstock([0031-0033], in the alternative release, [0033], element 6 can be considered part of the whipstock).
9. The method of claim 8, in which the separating comprises shearing a weakened area of the whipstock 6 ( at 17, see [0032]).
11. The method of claim 9, further comprising forming the weakened area by forming at least one recess 17 in the whipstock.
12. The method of claim 8, in which the releasing comprises applying a force to the mill in an uphole direction. ([0032] )
13. The method of claim 12, further comprising applying an increased hydraulic pressure to a hydraulic release mechanism of the whipstock prior to applying the force to the mill.[0031-0032]
14. The method of claim 8, in which the section of the whipstock comprises a portion of an upper end of the whipstock.(Figure 1 and 2)
17. A method for use with a subterranean well (Abstract), the method comprising:
 conveying a bottom hole assembly into the well [0031], the bottom hole assembly comprising an anchor 3 , a whipstock 9 and a mill 5; 
setting the anchor [0031]; 
then applying increased hydraulic pressure to a hydraulic release mechanism of the whipstock [0031-0032]; and 
then applying a force in an uphole direction to the mill, thereby separating a section 7 of the whipstock from a remainder of the whipstock ([0032] supply tube 7 is considered as part of the whipstock )
18. The method of claim 17, in which the separating comprises shearing a weakened area of the whipstock ([0033], element 6 is considered part of the whipstock).
20. The method of claim 18, further comprising forming the weakened area by forming at least one recess in the whipstock (17 can be considered a recess in the whipstock).
21. The method of claim 17, in which the section 7 of the whipstock comprises a portion of an upper end of the whipstock (Figure 1 and 2).

Allowable Subject Matter
Claims 3-4,7,10,16,19 and 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120261193 A1 teaches a releasable whipstock where a portion of the whipstock “releases”
US 20160238055 A1 teaches releasable whipstock with a hydraulically actuated safety mechanism for a shear pin
US 20100224372 A1 teaches a hydraulically actuated release for a whipstock assembly 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/            Primary Examiner, Art Unit 3674